Citation Nr: 1619980	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  08-26 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for venous outlet obstructionary disease, to include as secondary to a low back disability.

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to September 1968 and August 1991 to February 1992 with additional active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  His case is currently under the jurisdiction of the VA RO in Sioux Falls, South Dakota.  The Board remanded the claims in June 2012.

The Board's June 2012 decision also remanded a claim for service connection for an acquired psychiatric disorder.  In a March 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for adjustment disorder.  This grant is considered to be a full grant of the benefits on appeal for the psychiatric claim.  This claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that Veteran's current low back disability is the result of a disease or injury during his military service.

2.  The preponderance of the evidence fails to establish that Veteran's current venous outlet obstructionary disease is the result of a disease or injury during his active duty service or a service-connected disability.

3.  The preponderance of the evidence fails to establish that Veteran's current ED is the result of a disease or injury during his active duty service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Venous outlet obstructionary disease was not incurred in or aggravated by active duty or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  ED was not incurred in or aggravated by active duty or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A January 2004 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Veteran was afforded VA opinions to address his spine claims in April 2009 and October 2012 and his venous outlet obstructionary disease and ED in October 2012.  The examinations/opinions involved a review of the claims file, a thorough examination of the Veteran (examination only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board remanded these claims in June 2012 for additional evidentiary development including providing the Veteran with a new VA examinations and opinion and obtaining outstanding treatment records.  The AOJ asked the Veteran to identify and provide a release of information for any outstanding treatment records in a June 2012 letter.  The Veteran did not reply to this letter.  The AOJ also provided the Veteran with a VA examination in October 2012.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); the Veteran's diagnosed bilateral knee arthritis is a qualifying chronic disease.  However, venous outlet obstructionary disease and ED are not qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable for the knee claim, but not for the other claims.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Certain evidentiary presumptions apply to periods of active duty.  In particular, there is a presumption of sound condition upon entrance into service unless a defect is noted on the entrance examination; and a presumption of aggravation of a preexisting condition if a preexisting condition undergoes an increase in severity during service.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306 (2015). 

Service connection for an injury or disease incurred or aggravated during a period of ACDUTRA is also warranted.  38 U.S.C.A. § 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a) (2015). 

For the most part, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess, 19 Vet. App. at 484 (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status.  There are three ways to do establish "veteran status": (1) serve on active duty; (2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or (3) serve on a period of inactive duty for training (INACDUTRA) and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  In other words, service on active duty alone is sufficient to meet the statutory definition of veteran, however, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

The Veteran achieved veteran status through his initial period of active duty service.  However, the record shows he had several periods of ACDUTRA thereafter.

Presumptions will not apply to certain periods of ACDUTRA.  In Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010), the Court of Appeals for Veterans Claims (Court) held that for veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders." 

For example, a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply.  38 U.S.C.A. § 1111 (West 2014).  

For periods of ACDUTRA service, service connection for a disease incurred or aggravated may be service-connected.  38 U.S.C.A. § 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a) (2015).  However, as explained above, the veteran must have had an examination prior to entering the period of ACDUTRA during which the disease occurred for the presumption of soundness to apply and the examination must reveal no preexisting disabilities.  Smith, 24 Vet. App. at 45. 

Low Back Disability

The evidence shows the Veteran was diagnosed with degenerative disc changes from L3 to S1 with broad-based bulging of the L4-5 disc in October 1995, prior to 1996 period of ACDUTRA.  There is no evidence that the Veteran had an entrance examination at the initiation of his 1996 period of ACDUTRA, nor does he claim such.  The presumption of soundness does not apply.  Further, as explained in Smith, "the presumption of aggravation is not applied to persons whose claims are based on a period of active duty for training."  24 Vet. App. at 48.

As none of the presumptions apply, the issue becomes whether the pre-existing low back disability underwent an increase in severity during a period of ACDUTRA.  The Veteran has the burden to establish both that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan, 24 Vet. App. at 175. 

The Veteran has been afforded two VA medical opinions to determine whether his preexisting back disability was worsened during his February 1996 period of service.  In April 2009, a VA examiner concluded that the Veteran had the same symptomatology before and after active duty.  The examiner could not, therefore, find any evidence of worsening of the Veteran's low back disability during his period of ACDUTRA.

An October 2012 VA examiner similarly concluded that the Veteran's low back disability preexisted his February 1996 period of ACDUTRA and did not undergo a worsening therein.  The examiner noted that the Veteran had a worsening of his right leg pain in February 1996 that was consistent with an exacerbation of his lumbar spine degenerative disc disease.  However, he did not find that this constituted a permanent increase in the severity of the condition, but rather a temporary exacerbation of symptoms that subsequently improved.  Such a temporary flare up without an increase in the underlying disability does not constitute aggravation of a preexisting condition for service connection purposes.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The October 2012 VA examiner further explained that the Veteran's current low back disability was not different from or unrelated to his preexisting low back disability, but rather was a natural progression of the preexisting low back disability.

The Board has considered the Veteran's lay contentions, and is aware that the Veteran is competent to describe his symptoms during ACDUTRA and thereafter.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran has asserted that his low back symptoms worsened during his February 1996 period of ACDUTRA.  However, this temporary increase in symptoms was considered by the VA examiners and not found to represent a permanent increase in the severity of the underlying low back disability.  It was clearly described by medical experts as being a temporary/acute exacerbation.  

For the reasons explained above, the Board finds that the Veteran's pre-existing low back disability (lumbar spine degenerative disc disease) did not undergo an increase in the severity during his ACDUTRA service.  Accordingly, the Board finds that the claim of entitlement to service connection for a low back disability, to include lumbar spine degenerative disc disease, must be denied.  In reaching this conclusion, the applicability of the benefit-of-the-doubt doctrine has been considered.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Venous Outlet Obstructionary Disease and ED

The Veteran has also claimed that service connection is warranted for venous outlet obstructionary disease and ED as secondary to his low back disability.  The claim for service connection for a low back disability has been denied above.  There is no basis for a claim for service connection on a secondary basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board will, therefore, to proceed to a decision on the question of direct service connection.

A review of the medical evidence reflects that the Veteran has been diagnosed with venous outlet obstructionary disease and ED.  

A review of the service treatment records is negative for an complaints or findings relating to either venous outlet obstructionary disease or ED.  The Veteran does not claim that his ED began in service, but does claim that his venous outlet obstructionary disease may have been incurred at the time of the February 1996 ACDUTRA incident.  

Notwithstanding the lack of evidence of inservice events or injuries, the Veteran was afforded a VA examination and opinion for these claims in October 2012.  The examiner concluded that the Veteran's venous outlet obstructionary disease and ED were not directly related to his February 1996 period of ACDUTRA or any other period of active duty.  With regard to venous outlet obstructionary disease, the examiner concluded that there was no injury to the right leg in February 1996 that would cause such a disorder.  Further, she noted that the Veteran had a possible DVT in 2005 that was consistent with a systemic insufficiency of the valves in the venous vasculature.  This insufficiency would leave the Veteran more vulnerable for developing venous outlet obstructionary disease.  As such, she was unable to link the Veteran's current venous outlet obstructionary disorder to the Veteran's military service.  With regard to ED, the examiner noted that there was no mention of ED in the medical records from 1996 to 2000.  In light of this gap in time between service/ACDUTRA and the onset of symptoms, she was also unable to link ED to the Veteran's service.

In light of the multiple negative nexus opinions and lack of positive opinion to contradict the negative evidence, there is simply no basis for a grant of service connection for venous outlet obstructionary disease or ED.

Consideration has been given to the Veteran's contentions that these disabilities are related to his military service.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issues in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of vascular and urologic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report his symptoms, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Accordingly, the Board finds that the claims of entitlement to service connection for venous outlet obstructionary disease and ED must be denied under any theory of entitlement.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz, supra.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for venous outlet obstructionary disease is denied.

Entitlement to service connection for ED is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


